Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Notice of Allowance is in response to the Office Action Response dated January 13th, 2021. Claims 1-10, 12-14, and 16-24 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy David Spier on March 11th, 2021.
	All claims presented in the claim set filed by the Applicant on January 13th, 2021 shall remain the same as filed at that time, EXCEPT for claims 10, 12, 13, and 22.  These four specific claims are amended as follows, and these four claims, shown below, replace only those four claims from that claim set dated January 13th, 2021:
10.  (Currently Amended) The vehicle of claim 1, wherein the processors are further configured to: determine a direction in which the person is advancing; and responsive to determining that the person is advancing towards a direction in which the vehicle is moving, activate the light pixels without adjusting any of the light pixels.
12.  (Currently Amended) The vehicle of claim 1, wherein, to calculate the positional difference, the processors:  determine, via the sensors, a first vehicle speed at a first time, a second vehicle speed at a second subsequent time, a first distance between the vehicle and the person at the first time, and a second distance between the vehicle and the person at the second time; determine a time difference by subtracting the first time from the second time; determine a first value by dividing a sum of the first vehicle speed and the second vehicle speed by two; determine a discrete function by multiplying the first value with the time differences; and determine a relative gap value by subtracting the first distance from the discrete function, wherein, to compare the positional difference to the threshold value, the processors determine whether the relative gap value is less than or equal to the second distance, wherein the processors are further configured to determine that the person is facing the vehicle in response to determining that the relative gap value is less than or equal to the second distance, wherein the processors are further configured to determine that the person is facing away from the vehicle in response to determining that the relative gap value is greater than the second distance, and wherein the processors are further configured to, responsive to the relative gap value being greater than the second distance, cause all of the light pixels to be activated.
13.  (Currently Amended) A method of controlling high beams generated from a vehicle, the method comprising:  wherein determining, via sensors, a direction in which a person is facing, comprises:  determining, via the sensors, a first vehicle speed at a first time, a second vehicle speed at a second subsequent time, a first distance between the vehicle and the person at the first time, and a second distance between the vehicle and the person at the second time; determining a time difference by subtracting the first time from the second time; determining a first value by dividing a sum of the first vehicle speed and the second vehicle speed by two; determining a discrete function by multiplying the first value with the time difference; determining a relative gap value by subtracting the first distance from the discrete function; responsive to the relative gap value being less than or equal to the second distance, determining that the person is facing the vehicle; and responsive to determining that the person is facing the vehicle: determining, via the sensors, a position of the person's face; and based on 
22.  (Currently Amended) The method of claim 13, further comprising: determining a direction in which the person is advancing; and responsive to determining that the person is advancing towards a direction in which the vehicle is moving, activating the light pixels without adjusting any of the light pixels.

Reasons for Allowance
	Following the above Examiner’s Amendment, claims 1-10, 12-14, and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the limitations combination of determining whether a person is facing the vehicle based on calculating a position difference between the person and vehicle, and comparing the calculated difference to a threshold value; and responsive to determining that the person is facing the vehicle: determine, a position of the person's face; and based on the position, adjust at least one of the light pixels projecting light to the person's face.  Therefore, the prior art of record Asaoka does not teach or suggest the combination of claim 1. The combination of the claimed limitations are novel and found to be allowable over the prior art.  The dependent claims 2-10 and 12 are also allowed for at least this same reason.
Regarding claim 13, the prior art fails to disclose the limitations combination of determining whether a person is facing the vehicle based on steps of determining distances, time difference, vehicle speeds, a first value, a relative gap, and comparing values to determine whether the person is facing the vehicle; responsive to determining that the person is facing the vehicle: determining, via the sensors, a position of the person's face; and based on the position, adjusting at least one of light pixels of high beam headlamps projecting light to the person's face. Therefore, the prior art of record Asaoka does not 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667